     Case 2:21-cv-02900 Document 8-2 Filed 04/03/21 Page 1 of 3 Page ID #:37



1     Jeffrey B. Isaacs (SBN 117104)
      Jerome H. Friedberg (SBN 125663)
2     ISAACS | FRIEDBERG LLP
      555 South Flower Street, Suite 4250
3     Los Angeles, California 90071
      Phone: (213) 929-5550
4     Facsimile: (213) 955-5794
      Email:     jisaacs@ifcounsel.com
5                jfriedberg@ifcounsel.com
6     Attorneys for Plaintiff James Poe
7
8
9                              UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11   JAMES POE,                                 Case No. 2:21-cv-02899
12                    Plaintiff,
                                                DECLARATION OF JEFFREY B.
13              vs.
                                                ISAACS IN SUPPORT OF
14   UNITED STATES OF AMERICA;                  PLAINTIFF JAMES POE’S
     TRACY L. WILKISON,                         JOINDER IN PLAINTIFF JOHN
15    in her official capacity only;            DOE’S EX PARTE
16   KRISTI KOONS JOHNSON,                      APPLICATION FOR
      in her official capacity only,            TEMPORARY RESTRAINING
17
                      Defendants.               ORDER AND ORDER TO SHOW
18                                              CAUSE RE: PRELIMINARY
19                                              INJUNCTION IN CASE NO 2:21-
                                                cv-02803
20
21                                              [Filed Concurrently with Joinder and
                                                [Proposed] Order]
22
23
24
25
26
27
28
                                            1
     DECLARATION OF JEFFREY B. ISAACS IN SUPPORT OF PLAINTIFF JAMES
       POE’S JOINDER IN PLAINTIFF JOHN DOE’S EX PARTE APPLICATION
     483242.3
     Case 2:21-cv-02900 Document 8-2 Filed 04/03/21 Page 2 of 3 Page ID #:38



1                            DECLARATION OF JEFFREY B. ISAACS
2               I, Jeffrey B. Isaacs, declare as follows:
3               1.    I am an attorney licensed to practice law before the courts of the State of
4    California and a partner in the law firm of Isaacs | Friedberg LLP, counsel of record
5    for Plaintiff James Poe.
6               2.    I make this declaration in support of Plaintiff James Poe’s Joinder in
7    Plaintiff John Doe’s Ex Parte Application for Temporary Restraining Order to Show
8    Cause Re: Preliminary Injunction, filed in John Doe v. United States of America,
9    United States District Court for the Central District of California, Case
10   No. 2:21-cv-02803. Except for those matters stated on information and belief, I make
11   this declaration based upon personal knowledge, and, if called upon to do so, I could
12   and would so testify.
13              3.    Plaintiff James Poe leases and maintains a safe deposit box at US Private
14   Vaults (“USPV”) in Beverly Hills, California.1
15              4.    Plaintiff was given the keys to the leased box and has maintained control
16   over the box since the commencement of the lease. Plaintiff keeps currency in the
17   box, which is part of Plaintiff’s savings and for purposes of emergencies. None of
18   the currency is contraband. The currency was in Plaintiff’s box as of March 22,
19   2021.
20              5.    Plaintiff learned on or about March 23, 2021, that the government was
21   searching and seizing all of the safe deposit boxes at USPV, and that to make a claim
22   to the property contained in his box per the instructions on the FBI website, he would
23   have to disclose his name, telephone numbers, email address and street address, and
24   that he might be contacted by an FBI agent for additional details.
25
26
     1
27    This declaration uses male pronouns only as a grammatical convenience consistent
     with the reference to James Poe. Plaintiff makes no allegation as to her or his
28   gender.
                                               2
     DECLARATION OF JEFFREY B. ISAACS IN SUPPORT OF PLAINTIFF JAMES
       POE’S JOINDER IN PLAINTIFF JOHN DOE’S EX PARTE APPLICATION
     483242.3
     Case 2:21-cv-02900 Document 8-2 Filed 04/03/21 Page 3 of 3 Page ID #:39



1               6.    According to the Declarations of attorneys Ariel Neuman and
2    Benjamin Gluck, counsel for Plaintiff John Doe in Case No. 2:21-cv-02803, they
3    have been informed by the Assistant United States Attorney handling this matter,
4    Andrew Brown, that it is the intent of the government to criminally investigate all
5    persons that the government can identify as a USPV box holder.
6               7.    Because Plaintiff is effectively being required to waive his Fifth
7    Amendment privilege against self-incrimination as a condition precedent to regaining
8    possession of his property that the government unlawfully seized in the first place,
9    Plaintiff has filed this action pseudonymously.
10              8.    Plaintiff has been unable to enter the USPV facility or access the
11   contents of his safe deposit box since the government commenced its search on or
12   about March 22, 2021.
13              I declare under penalty of perjury under the laws of the United States of
14   America that the foregoing is true and correct.
15              Executed this 3rd day of April 2021, at Los Angeles, California.
16
17
                                                JEFFREY B. ISAACS
18
19
20
21
22
23
24
25
26
27
28
                                                   3
     DECLARATION OF JEFFREY B. ISAACS IN SUPPORT OF PLAINTIFF JAMES
       POE’S JOINDER IN PLAINTIFF JOHN DOE’S EX PARTE APPLICATION
     483242.3
